The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  On page 5, third line of paragraph 0044, “shown” is misspelled; a typographical error exists on the sixth line of paragraph 0046.  On page 8, second to last line, one of the occurrences of “in” should be omitted.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  On the second line, “may be” renders claim 13 vague and indefinite as to whether the limitations are optional or are positively recited as elements of the device.
Claims 1-12 and 14-19 are allowable over the prior art.
Claim 13 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774